PER CURIAM.
In this criminal case, appellant raises two points. On the first point, we find no abuse of discretion by the trial court in handling the purported discovery violation. See, e.g., Hayden v. State, 760 So.2d 1031, 1033 (Fla. 2d DCA 2000) (‘When the trial court learns of a possible discovery violation, the court must determine: 1) whether the violation was inadvertent or willful, 2) whether the violation was trivial or substantial, and 3) what effect the violation had on the defendant’s ability to properly prepare for trial.... After considering these factors, the court has the discretion to fashion an appropriate remedy.”). As the State properly concedes on the second point, however, the trial court has mistakenly sentenced appellant, on Count II, for a first degree felony instead of a second degree felony. Accordingly, we AFFIRM appellant’s convictions, but VACATE his sentence on Count II and REMAND for resentencing.
BOOTH, MINER, and KAHN, JJ., concur.